                  IN THE UNITED STATES COURT OF FEDERAL CLAIMS
                                     Bid Protest

__________________________________________
                                )
HIGHER EDUCATION LOAN AUTHORITY )
OF THE STATE OF MISSOURI        )
                                                      )
                                Plaintiff,            )       No. 18-01758
                                                      )
v.                                                    )       Judge Thomas C. Wheeler
                                          )
THE UNITED STATES OF AMERICA,             )
                                          )
                        Defendant.        )
__________________________________________)

                PLAINTIFF’S MOTION FOR LEAVE TO FILE UNDER SEAL

          Pursuant to the Rules of the U.S. Court of Federal Claims, Appendix C, Section III,

Plaintiff Higher Education Loan Authority of the State of Missouri (“MOHELA”) respectfully

requests leave to file its Memorandum of Points and Authorities in Support of Plaintiff’s

Application for Temporary Restraining Order and Motion for Preliminary Injunctive Relief (the

“Memorandum”) under seal.

          Certain portions of the Memorandum reveal confidential and proprietary proposal

information, as well as source selection information, related to the proposal submitted by

MOHELA to the U.S. Department of Education in response to the Phase I Solicitation for the

procurement of a Next Generation Financial Services Environment and regarding MOHELA’s

subsequent protest at the U.S. Government Accountability Office (“GAO”). The GAO issued a

protective order in that protest that is discussed in the Memorandum. Further, Plaintiff’s

Memorandum is marked in such a way that confidential, proprietary and source selection

information is indicated, and is accompanied by a redacted version that will be available to the

public.
      Wherefore, Plaintiff respectfully requests that the Court issue an order granting this

motion.

                                    Respectfully submitted,


                                    s/Scott F. Lane___________________________________
                                    Scott F. Lane
                                    One US Bank Plaza
                                    St. Louis, Missouri 63101-1693
                                    (314 552-6535 (tel.)
                                    (314) 552-7000 (fax)
                                    slane@thompsoncoburn.com (e-mail)

                                    Attorney of Record for Plaintiff
                                    Higher Education Loan Authority of the State of Missouri

Of Counsel:

Katherine S. Nucci
Jayna M. Rust
Thompson Coburn LLP

Dated: November 16, 2018




                                              -2-
                                  CERTIFICATE OF SERVICE


       I hereby certify that on November 16, 2018, a copy of the foregoing document was filed

electronically. I understand that notice of this filing will be sent to all parties by operation of the

Court’s electronic filing system. Parties may access this filing through the Court’s system.




                                               s/Scott F. Lane___________________________
                                               Scott F. Lane




                                                 -3-
